LICENSE AND SUPPLY AGREEMENT





This Agreement (the “Agreement”) is entered into by and between Plant Health
Care, Inc., a Pennsylvania corporation having offices at 440 William Pitt Way,
Pittsburgh PA, 15238 (“PHC”), and Eden Bioscience Corporation, a Washington
corporation having offices at 11816 North Creek Parkway N., Bothell, WA 98011
(“Eden”) as of February 28, 2007 (the “Effective Date”).





BACKGROUND





WHEREAS, PHC owns and markets certain compositions and products, including, but
not limited to, plant-based fertilizers;





WHEREAS, Eden is a plant technology company that develops, manufactures and
markets harpin protein-based products for plants and seeds;





WHEREAS, PHC and Eden entered into that certain Asset Purchase Agreement dated
as of December 1, 2006 (“Asset Purchase Agreement”) whereby PHC will acquire
certain assets of Eden at the closing thereunder;





WHEREAS, it is a condition to the closing under the Asset Purchase Agreement
that the parties enter into an agreement to provide certain rights and licenses
to Eden on the terms provided for herein; and





WHEREAS, in connection with and in furtherance of the Asset Purchase Agreement,
PHC desires to grant certain rights and licenses to Eden on the terms provided
for herein.





NOW, THEREFORE, pursuant to the mutual covenants set forth herein and for other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows.





AGREEMENT





1. Defined Terms. For purposes of this Agreement, capitalized terms will have
the meanings set forth in Section 12 or elsewhere herein where the term is
defined.





2. Trademark License.





2.1 Trademarks. For the Term and in the Territory, PHC hereby grants to Eden (a)
a royalty-free, exclusive, non-transferable (except as provided at Section 11.4)
license to use the “Messenger”, “MightyPlant” and “Harp-N-Tek” trademarks and
logos set forth on Exhibit A hereto (the “Trademark(s)”) in connection with the
advertising, promotion, distribution, maintenance and sale of the Products in
the Home and Garden Market.





2.2 Reserved Rights. Eden expressly agrees that (a) neither title nor ownership
of the Trademarks is acquired under this Agreement; and (b) Eden will not use
the Trademarks as part of Eden’s corporate trade name, trademark or logotype, or
permit any third party under Eden’s control to do so. Eden’s use of any
Trademark will inure to the benefit of PHC.





2.3 Approvals. Eden will provide to PHC for purposes of review and approval
(such approval not to be unreasonably withheld or delayed) all marketing
materials relating to Products that incorporate the Trademarks at least twenty
(20) days prior to the earlier of commercial production or release of such
materials. Failure by PHC to give Eden written notice within twenty (20) days
after PHC’s receipt of such marketing materials will constitute PHC’s approval
thereof. The copyright in any such marketing materials (including, without
limitation, any translation, adaptation and/or modification) will be owned by
Eden, subject to PHC’s Trademark rights.



--------------------------------------------------------------------------------




3. Exclusive Supply Agreement.





3.1 Supply Agreement. PHC hereby grants to Eden an exclusive, worldwide right
and license for the Term to sell the Compositions as a part of the Products in
the H&G Market.





3.2 Exclusivity. Eden’s rights under this Section 3 will be exclusive in the
Territory during the Term. PHC represents and warrants to Eden that PHC has not
entered into any other distribution, supply or sales representative agreements,
written or oral, with any third party permitting the sale of the Compositions
(or any products incorporating the Compositions) in the H&G Market in the
Territory as of the Effective Date. PHC covenants and agrees that during the
Term, PHC will not enter into any such agreement or itself sell or distribute
the Compositions (or any products incorporating the Compositions) in the H&G
Market in the Territory or permit any third party to do so. Notwithstanding the
terms of this Section 3.2, PHC will not be precluded from selling the
Compositions to professional landscapers, farmers or plant nurseries or to
businesses that sell to professional landscapers, farmers or plant nurseries.





3.3 Distribution; Subdistributors. Eden may sell the Products in the H&G Market
directly or through distributors, resellers or retailers. In addition, prior to
the issuance of the Me Too Registrations described at Section 4.2 and subject to
applicable laws, Eden may grant supplemental distribution rights under PHC’s
Regulatory Approvals to subdistributors to package and label the Products for
distribution and sale in the H&G Market in the Territory, provided that (a) any
such subdistributor appointment will be pursuant to a written contract between
Eden and the applicable subdistributor; (b) the terms and conditions of such
contract will comply and be consistent with the terms and conditions of this
Agreement; and (c) Eden will use commercially reasonable efforts to ensure that
such subdistributors comply with the applicable provisions of this Agreement.
Notwithstanding any appointment of subdistributors pursuant to this Section 3.3,
Eden will remain fully responsible for the performance of all of its covenants
and obligations hereunder, and for such subdistributor’s compliance with all
Eden’s covenants and obligations hereunder.





3.4 Promotion of the Products. Eden will not, and will ensure that none of its
subdistributors (a) promote, market, sell or distribute any Products for use in
any jurisdiction within the Territory where any applicable Regulatory Approval
has not been obtained; or (b) make any representations or warranties concerning
the Products on behalf of PHC. Eden will conduct its business in a responsible
and professional manner so as to enhance the reputation of the Products in the
H&G Market in the Territory.





3.5 Sales Leads. PHC will forward to Eden all leads for sales of the Products in
the H&G Market in the Territory. Eden agrees to make commercially reasonable
efforts to respond to all leads.





3.6 Purchase Order Process. PHC will supply the Compositions in quantities
requested by Eden pursuant to Purchase Orders submitted by Eden from time to
time in the form reasonably requested by PHC. No Purchase Order will be for less
than Five Thousand Dollars ($5,000) unless otherwise agreed to by PHC. Eden
agrees to provide to PHC, on a quarterly basis, a rolling, non-binding annual
estimate of upcoming orders. All Purchase Orders will be subject to the terms
and conditions of this Agreement, and will be expressly limited to the terms of
this Agreement. Except as to quantity and shipping requirements set forth on
each applicable Purchase Order, additional or contrary terms proposed by either
party, whether in the form of the Purchase Order, invoice, acknowledgement,
confirmation or otherwise, will be inapplicable, and the terms of this Agreement
will control in the event of any conflict between such terms and the terms of
this Agreement. PHC will give Eden written notice accepting or rejecting each
Purchase Order submitted by Eden in accordance with this Agreement within ten
(10) days after PHC’s receipt of the Purchase Order. If PHC rejects any Purchase
Order submitted by Eden, PHC’s notice of rejection will specify the reasons for
rejection. PHC must accept a Purchase Order submitted by Eden to the extent the
Purchase Order complies with this Agreement.





3.7 Delivery Terms. All deliveries by PHC will be to an address in the United
States identified by Eden in the Purchase Order. Upon delivery, title will pass
to Eden and PHC will have no further responsibility or risk of loss, except as
may otherwise be provided in Sections 7 and 8.



--------------------------------------------------------------------------------




3.8 Inspection of Product. Eden or its representative will inspect all
Compositions promptly upon receipt, and in the event of any shortage, damage or
discrepancy or in the event any of the Compositions fail to comply with the then
Specifications (except for defects not readily observable by Eden without
opening the packaging thereof), Eden will report the same to PHC within fifteen
(15) days after receipt, in which event Eden will furnish written evidence or
other documentation, as appropriate. If the substantiating evidence delivered by
Eden reasonably demonstrates that such shortage, damage, discrepancy or
nonconformity with Specifications existed at the time of delivery, Eden may
return the Compositions to PHC at PHC’s expense and, at Eden’s request and
option, PHC will either promptly replace the Compositions in accordance with the
delivery procedures set forth herein or refund or credit Eden’s account for the
full invoice value, together with any commercially reasonable shipping,
inspection and return costs incurred by Eden. Any Compositions not rejected by
Eden by written notice to PHC within fifteen (15) days after delivery (other
than Compositions containing latent defects not readily observable by Eden) will
be deemed to have been accepted by Eden. Following acceptance, the sole remedies
of Eden with respect to nonconformities, damage or defects in the Compositions
will be those set forth in Section 7.





3.9 Price. PHC will supply the Compositions to Eden at a price equal to eighty
percent (80%) of PHC’s actual United States agricultural distributor price for
such Compositions, net of all final rebates or other allowances given (“Actual
Price”). If necessary, PHC will extend price reductions to Eden after delivery
to reflect the difference in the Actual Price and the price originally invoiced,
by providing to Eden the equivalent in value of free goods or credits against
the next Purchase Order placed by Eden. Upon request, PHC will provide Eden with
a written certification confirming the Actual Price for any order period. Each
party will be responsible for their own taxes, fees, charges or assessments of
any nature levied by any governmental authority in connection with the
transactions under by this Agreement.





3.10 Payment. PHC will invoice Eden upon delivery and payment will be due to PHC
within thirty (30) days of the invoice date. Payment will be made to an address
provided by PHC or by wire transfer to an account designated by PHC. Any wire
transfer or other EFT fees are for PHC’s account. In the event of a dispute with
regard to amounts owing, Eden will timely pay any undisputed amounts and the
parties agree to cooperate in good faith to promptly resolve any disputed
amounts. PHC will have the right to charge Eden a delinquent payment service
charge on the amount of any fees not paid when due at a rate equal to the lesser
of one and one-half percent (1-1/2%) per month (or portion thereof) or the
highest rate permitted by law, whichever is lower. In the event of any
delinquent payment by Eden, such delinquency will not constitute a breach of
this Agreement, but late fees will accrue and PHC, at its option, may withhold
delivery of any outstanding Purchase Orders and otherwise suspend PHC’s
performance under this Agreement without liability until payment is received.





4. Registrations and Regulatory Approvals.





4.1 EPA Filings. Subject to Sections 4.2 and 4.3 herein, PHC will, at its
expense, maintain all Regulatory Approvals and applications for approval with
the EPA for the Compositions in jurisdictions within the Territory where they
exist as of the Effective Date as set forth at Exhibit B. Pending issuance of
the Me Too Registrations in accordance with Section 4.2, PHC hereby grants to
Eden the right of distribution under all existing and future registrations for
the Compositions or the Products (the “Distribution Rights”). Eden, at its
option and expense, will be responsible for filings, maintenance and applicable
fees for any non-EPA Regulatory Approvals and all Distribution Rights. In the
event PHC does not hold any Regulatory Approval in a jurisdiction within the
Territory in which Eden desires to obtain such Regulatory Approvals, Eden may,
upon prior written consent from PHC, which consent will not be unreasonably
withheld or delayed, proceed to seek such Regulatory Approval in Eden’s name, at
Eden’s expense.





4.2 EPA Amendments; Me Too Registrations. Promptly following the Effective Date,
Eden will, at its own expense, seek New Product Me-Too Fast Track Registrations
(“Me Too Registration(s)”) under applicable EPA regulations for the home and
garden applications of the Compositions. PHC agrees, at its own expense, to
cooperate and assist Eden, as reasonably requested by Eden, in providing access
to and use of the



--------------------------------------------------------------------------------





supporting data for such registrations, together with any assistance,
documentation, certifications, test results or other information necessary for
Eden to undertake such registrations. Concurrently with the filing of the Me Too
Registrations, PHC will, at its own expense, submit a master label amendment to
the EPA to delete from the existing EPA registrations (a) the home and garden
coverage from each EPA registration label, and/or (b) the inclusion of home and
garden applications in the agricultural sections of each EPA Composition master
label registration. Upon issuance of the Me Too Registrations, Eden will (a)
cease use of the EPA registrations held in Eden’s name for any new Product
production; (b) modify all future Product labels to reflect the Me Too
Registration numbers issued directly to Eden; and (c) will undertaken new
filings in connection with its Me Too Registrations to replace any existing
registrations for subdistributors appointed in accordance with Section 3.3.





4.3 Abandonment of Registration. Notwithstanding Section 4.1, PHC may, at its
option, abandon any Regulatory Approval with respect to a Composition provided
(a) PHC gives advance notice of not less than ninety (90) days thereof to Eden;
and (b) at Eden’s option and sole cost and expense, PHC assists in transferring
ownership of such Regulatory Approval and supporting data to Eden.





4.4 Labeling. Eden will be responsible for the content of the labeling for the
Products prior to their distribution and sale into the H&G Market, in accordance
with applicable law.





4.5 Inspection. Upon prior written notice, PHC will cause Eden’s regulatory
personnel to be provided with reasonable access from time to time to the
facilities and records of PHC related to the Compositions for the purpose of
confirming PHC’s compliance with all applicable laws and regulations.





4.6 Records and Recall. In the event of a recall of any of Product as a result
of the inclusion of any Composition, Eden will cooperate with and assist PHC in
effecting such recall. PHC will pay, or reimburse Eden, for all reasonable
out-of-pocket expenses of effecting such recall of Products distributed by Eden
under this Agreement, including any shipping costs related to returning recalled
Products to PHC and replacing such recalled Products with new Products at PHC’s
expense; provided, however, that if the recall will have been caused by (a) any
component of the Product other than the Compositions; or (b) any breach of or
default under this Agreement by Eden or any of its subdistributors, then Eden
will bear all the costs and expenses of the recall.





4.7 Export; Import. Unless otherwise agreed upon by Eden and PHC, all
Compositions will be delivered by PHC to Eden within the United States. Eden
will be responsible for obtaining all import and/or export licenses and permits
as may be required to import and/or export the Products into and from countries
selected by Eden, in accordance with then prevailing laws and regulations of
such countries, and PHC will cooperate with Eden in its efforts to obtain any
such approvals. All such licenses and permits will be maintained in the name of
Eden, whenever feasible in accordance with prevailing laws and regulations. PHC
will cooperate fully with Eden in its efforts to obtain any such approvals.





5. Failure of Supply.





5.1 Failure of Supply. In the event PHC is unable or unwilling to provide to
Eden any or all of the Compositions on the terms and conditions provided for in
this Agreement within sixty (60) days of any requested delivery date under a
Purchase Order, Eden may, at anytime during the continuation thereof, declare a
Failure of Supply under the terms of this Section 5. Upon the occurrence of a
Failure of Supply with respect to any Compositions, Eden may, at its option,
select and qualify a Second Source to make the Compositions for sale to Eden
under this Agreement subject to the following:





(a) within ninety (90) days after the occurrence of, or anytime during the
continuation of, any Failure of Supply, Eden may give PHC written notice thereof
and of Eden’s desire to select and qualify a Second Source to make such
Compositions for distribution to Eden under this Agreement;





(b) Eden will be responsible for the selection of any Second Source and may
select as the Second Source itself or any third party that it reasonably
determines is or will be qualified to effectively make



--------------------------------------------------------------------------------





and deliver applicable Compositions in accordance with all applicable Regulatory
Approvals and other requirements comparable to those imposed on PHC under this
Agreement; and





(c) Eden will promptly notify PHC of the selection and qualification of any
Second Source (including, without limitation, the name, address and telephone
number of the Second Source, the particular Compositions to be made, and the
qualifications of such Second Source to make such Compositions). Upon such
notification, PHC will cooperate in the qualification of such Second Source in
accordance with any applicable regulatory authority, including, without
limitation, the EPA.





5.2 License. PHC hereby grants to Eden a license to the Licensed Intellectual
Property solely to make or have made by a Second Source solely for Eden, use,
distribute, sell, have sold, import and otherwise commercialize and exploit the
Compositions in the Territory (subject to the terms of this Agreement) during
that portion of the Term after the occurrence of a Failure of Supply with
respect to such Compositions, subject to and in accordance with the following:





(a) Eden will not exercise such license until the occurrence of a Failure of
Supply with respect to any Compositions and Eden’s giving the notice described
in Section 5.1(a);





(b) the license includes the exclusive right to sell, distribute, have sold and
otherwise commercialize and exploit the Compositions as a part of the Products
in the H&G Market in the Territory;





(c) if Eden elects to purchase Compositions directly from a Second Source then,
notwithstanding any other provision of this Agreement, Eden will be responsible,
and PHC will be relieved of any responsibility, for assuring that the
Compositions are manufactured, packaged and labeled by the Second Source in
accordance with the Regulatory Approvals;





(d) if the Second Source is a third party, the license will include a right to
sell any Compositions made pursuant to the license to Eden or its
subdistributors for distribution as a part of the Products in the Territory
under this Agreement, but not the right to sell or distribute the Compositions
to any other party; and





(e) Eden, at its option, may record evidence of this license with any applicable
authorities in order to confirm and secure the rights hereunder.





5.3 Transition Support. Upon appointment of a Second Source by Eden following a
Failure of Supply, PHC will provide the following transition support:





(a) PHC will provide, at its own expense, reasonable documentation, standard
operating procedures and transition assistance to the Second Source to enable
the Second Source to manufacture and/or supply the Compositions; and





(b) PHC will provide, at its own expense, a reasonable quantity of the seed used
for fermentation and development of the Compositions.





5.4 Registrations. To the extent permitted by applicable regulations, upon a
Failure of Supply, PHC will assist the Second Source in securing all necessary
rights under the Regulatory Approvals.





5.5 Termination of Failure of Supply. Any Failure of Supply initiated under this
Section 5 may be terminated as follows: (a) at the sole option and election of
Eden, a Second Source may be terminated and the rights granted under this
Section 5 concluded; or (b) upon the mutual agreement of the parties, PHC may
resume production and supply of the Compositions under the terms of this
Agreement and any corresponding rights of the Second Source will be terminated
by Eden.





6. Intellectual Property Rights.





6.1 Claims By and Against PHC. PHC will have (a) the right to assert, or at its
option settle, any claim or suit necessary to enforce its Intellectual Property
rights (including those in the Trademarks) against any third party; and (b) the
right to defend against, or at its option settle, any patent infringement claim



--------------------------------------------------------------------------------





relating to the Compositions made by any third party against PHC. PHC agrees to
provide Eden with commercially reasonable notice of each such claim or suit. PHC
agrees to use commercially reasonable efforts to enforce its Intellectual
Property in the Compositions against any third party who PHC determines in its
reasonable judgment (after consultation with Eden) is infringing such
Intellectual Property rights, provided that such infringement is likely to have
a material adverse impact on Eden’s sales of the Products. PHC will have sole
control of the assertion or defense of any such action, including any appeals,
settlement or compromise thereof, and will have full authority to enter into a
binding settlement or compromise; provided, however, that PHC will not enter
into any settlement or compromise that would obligate or affect Eden in an
adverse manner with respect to its rights under this Agreement without Eden’s
consent, which consent will not be unreasonably withheld or delayed.





6.2 Claims Against Eden. PHC will have the option (but not the obligation) to
assume and defend any infringement claim made against Eden based upon the use of
the Trademarks or the Compositions in association with the Products. Eden will
promptly notify PHC of any such claim and will offer to tender defense thereof
to PHC. PHC will promptly (and in no event later than 30 days after receipt of
notice) notify Eden of its election or non-election to assume the defense of
such claim. In the event PHC elects to assume the defense of and responsibility
for any claim under this Section 6.2, (a) at the request and expense of PHC,
Eden will reasonably assist PHC in the defense; (b) PHC will have sole control
of the defense of any such action, including any appeals; and (c) PHC will have
full authority to enter into a binding settlement or compromise, provided,
however, that PHC will not enter into any settlement or compromise that would
adversely affect Eden’s rights under this Agreement without Eden’s consent,
which consent will not be unreasonably withheld or delayed. In the event PHC
refuses or fails to assume any defense under this Section 6.2, Eden may, at its
sole option and expense, defend, settle or otherwise compromise such claim,
provided, however, that Eden will not enter into any settlement or compromise
that would adversely affect PHC without PHC’s consent, which consent will not be
unreasonably withheld or delayed. PHC agrees to provide, at its own expense, any
assistance reasonably requested by Eden.





6.3 Limitation of Liability. PHC will have no liability of any kind to Eden
under this Section 6 to the extent any such claim is based solely upon or arises
solely out of (a) any use of any Trademark or Composition in a manner for which
it was not approved, designed or intended to be used, as specified herein or in
its labeling, if and to the extent such use was promoted by Eden; (b) any
modification of any Trademark or Composition by Eden that causes either of them
to become infringing; or (c) the use of any Composition in a manner inconsistent
with the applicable Regulatory Approvals, if and to the extent such use was
promoted by Eden.





6.4 Replacement Product. Notwithstanding the foregoing, if it is adjudicatively
determined that a Trademark or Composition infringes, or, as a result of the
Composition, a Product that incorporates the Composition infringes, or in PHC’s
reasonable opinion is likely to be found to infringe, a third party’s
Intellectual Property rights, or if the sale or use of such Composition or
Product is, as a result, enjoined, then PHC will exercise commercially
reasonable efforts to either (a) procure for Eden the right under such third
party Intellectual Property rights to sell the Products; or (b) modify the
Trademarks or Compositions, after consultation with Eden, to allow Eden to
market a substitute Product.





6.5 Protection of Intellectual Property. During the Term, PHC will be
responsible (a) for prosecuting and maintaining all registrations and
applications for the Patents and Trademarks existing as of the Effective Date;
and (b) to the extent it deems necessary or appropriate, for filing, prosecuting
and maintaining any new or additional Intellectual Property rights associated
with the Compositions.





7. Warranties.





7.1 Eden Corporate Warranties. Eden represents and warrants to PHC that the
execution and delivery by Eden of this Agreement and the performance by Eden of
its obligations hereunder have been duly authorized by all requisite corporate
action and to the best of Eden’s knowledge will not violate any provision of
law, any order of any court or other agency of government, the Articles of
Incorporation or Bylaws of



--------------------------------------------------------------------------------





Eden, as amended, or any provision of any indenture, agreement or other
instrument to which Eden or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument,
or result in the creation or imposition of any lien, charge, restriction, claim
or encumbrance of any nature whatsoever upon any of the properties or assets of
Eden. This Agreement has been duly executed and delivered by Eden and
constitutes the legal, valid and binding obligation of Eden, enforceable in
accordance with its terms, subject, as to the enforcement of remedies, to the
discretion of the courts in awarding equitable relief and to applicable
bankruptcy, reorganization, insolvency, moratorium and similar laws affecting
the rights of creditors generally.





7.2 PHC Corporate Warranties. PHC represents and warrants to Eden that the
execution and delivery by PHC of this Agreement and the performance by PHC of
its obligations hereunder have been duly authorized by all requisite corporate
action and to the best of PHC’s knowledge will not violate any provision of law,
any order of any court or other agency of government, the Articles of
Incorporation or Bylaws of PHC, as amended, or any provision of any indenture,
agreement or other instrument to which PHC or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument, or result in the creation or imposition of any lien, charge,
restriction, claim or encumbrance of any nature whatsoever upon any of the
properties or assets of PHC. This Agreement has been duly executed and delivered
by PHC and constitutes the legal, valid and binding obligation of PHC,
enforceable in accordance with its terms, subject, as to the enforcement of
remedies, to the discretion of the courts in awarding equitable relief and to
applicable bankruptcy, reorganization, insolvency, moratorium and similar laws
affecting the rights of creditors generally.





7.3 PHC Composition Warranties. PHC represents and warrants to Eden that, when
delivered by PHC, all Compositions sold under this Agreement will:





(a) comply with the Specifications and with all applicable laws and regulations,
including design, manufacturing and labeling requirements, for the jurisdiction
where Regulatory Approvals have been obtained pursuant to Section 4.1; and





(b) be free of defects in workmanship and materials.





7.4 Remedy. PHC will replace or credit Eden’s account for any Composition that
it reasonably determines did not comply with the warranty provided at Section
7.3 at the time of delivery to Eden; provided, however, that PHC will have no
obligation under this warranty to make replacements or grant credits
necessitated, in whole or in part, by (a) the failure of Eden to maintain any
Compositions in accordance with any transportation, storage, handling or
maintenance instructions supplied by PHC; or (b) other fault or negligence of
the Eden (except for any strict liability of PHC). Prior to returning any
Composition alleged to be defective, Eden will notify PHC in writing of the
claimed defect, together with the original invoice number and date. No
Composition will be returned without first obtaining a returned goods
authorization from PHC, which authorization will not be unreasonably withheld or
delayed.





7.5 Limited Warranty. THE EXPRESS WARRANTIES OF EACH PARTY SET FORTH IN THIS
SECTION 7 ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES OF EITHER PARTY,
EXPRESS OR IMPLIED, WHICH ARE HEREBY SPECIFICALLY DISCLAIMED, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR USE. IN NO EVENT WILL EITHER PARTY’S LIABILITY TO THE
OTHER PARTY UNDER THIS ARTICLE 7 EXTEND TO ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST PROFIT, GOODWILL OR
TREBLE DAMAGES.





7.6 Limitation of Liability. PHC’S OBLIGATION TO REPAIR OR REPLACE ANY
COMPOSITION, OR TO CREDIT EDEN’S ACCOUNT FOR THE PURCHASE PRICE, WILL BE EDEN’S
SOLE AND EXCLUSIVE REMEDY FOR ANY BREACH OF WARRANTY UNDER THIS ARTICLE 7.3.



--------------------------------------------------------------------------------





IN NO EVENT WILL PHC’S LIABILITY TO EDEN UNDER SECTION 7.3 EXCEED THE TOTAL FEES
PAID BY EDEN TO PHC FOR THE COMPOSITIONS GIVING RISE TO SUCH LIABILITY.





8. Indemnification and Limitation of Liability.





8.1 Eden’s Indemnity. Eden will indemnify, defend and hold harmless PHC, at
Eden’s expense, from and against any Claims brought against or incurred by PHC
arising from any actions or omissions of Eden or its subdistributors in
connection with the distribution and sale of the Products, including, without
limitation, any Claim based upon (a) a breach by Eden (or its subdistributors)
of any representation, warranty or other obligation of Eden under this
Agreement; (b) the negligence or intentional misconduct of Eden, provided that
in no event will Eden be liable for matters for which PHC is responsible under
Section 8.2 or for punitive or exemplary damages; or (c) Product Liability
Damages with respect to the failure of any Compositions produced by Eden or a
Second Source pursuant to Article 5. Eden will maintain product liability
insurance or self-insurance in such amounts as ordinary good business practice
for its type of business would make advisable and will provide PHC with evidence
of this coverage.





8.2 PHC’s Indemnity. PHC will indemnify, defend and hold harmless Eden, at PHC’s
expense, from and against any Claims brought against or incurred by PHC arising
from any act or omission of PHC or any third party acting on PHC’s behalf,
including, without limitation, any Claim based upon (a) a breach of any
representation, warranty or other obligation of PHC under this Agreement; (b)
the negligence or intentional misconduct of PHC, provided, however, that in no
event will PHC be liable for matters for which Eden is responsible for under
Section 8.1 or for punitive or exemplary damages; and (c) Product Liability
Damages with respect to the failure of any Compositions purchased by Eden from
PHC. PHC will maintain product liability insurance or self-insurance in such
amounts as ordinary good business practice for its type of business would make
advisable and will provide Eden with evidence of this coverage.





8.3 Limitation on PHC’s Liability. PHC will not be liable under any
circumstances to Eden (or to any third party, to the extent such limitation is
permitted under applicable law) for any special, indirect, consequential or
punitive damages, including, but not limited to, loss of profits, loss of
business opportunities or loss of goodwill, even if advised of the possibility
of such damages. EXCEPT FOR CLAIMS ARISING UNDER SECTIONS 8.2(B), 8.2(C), OR
9.1, IN NO EVENT WILL PHC’S LIABILITY FOR THE SUPPLY OF THE COMPOSITIONS TO EDEN
EXCEED THE FEES PAID BY EDEN TO PHC FOR THE COMPOSITIONS GIVING RISE TO SUCH
LIABILITY, OR, IF SUCH LIABILITY DOES NOT RELATE TO SPECIFIC COMPOSITIONS, IN NO
EVENT WILL PHC’S LIABILITY EXCEED THE AMOUNT OF FEES PAID BY EDEN TO PHC FOR
COMPOSITIONS PURSUANT TO THIS AGREEMENT DURING THE SIX (6) MONTH PERIOD
IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO SUCH LIABILITY. PHC will have no
liability of any kind to Eden under Section 8.2 to the extent a claim is based
solely upon or arises solely out of the following: (a) the use of any
Composition in a manner for which it was not designed or intended to be used as
specified herein or in its labeling; (b) any modification, alteration or damage
to any Compositions by Eden or any third party that causes it to become unsafe;
or (c) the use of any Composition in a manner inconsistent with the applicable
Regulatory Approvals in the jurisdiction of such use.





8.4 Limitation on Eden’s Liability. Eden will not be liable under any
circumstances to PHC (or to any third party, to the extent such limitation is
permitted under applicable law) for any special, indirect, consequential or
punitive damages, including, but not limited to, loss of profits, loss of
business opportunities or loss of goodwill, even if advised of the possibility
of such damages. EXCEPT FOR CLAIMS ARISING UNDER SECTIONS 8.1(B), 8.1(C) OR 9.1,
IN NO EVENT WILL EDEN’S LIABILITY TO PHC EXCEED THE AMOUNT OF FEES PAYABLE BY
EDEN TO PHC UNDER THIS AGREEMENT DURING THE SIX (6) MONTH PERIOD IMMEDIATELY
PRECEDING THE EVENT GIVING RISE TO SUCH LIABILITY.





8.5 Procedure. If a Claim by a third party is made and a party (the
“Indemnitee”) intends to claim indemnification under this Article 8, the
Indemnitee will promptly notify the other party (the “Indemnitor”)



--------------------------------------------------------------------------------





in writing of any Claim in respect of which the Indemnitee, or any of its
subsidiaries, directors, officers, employees, shareholders, suppliers,
distributors or subdistributors, intends to claim such indemnification and the
Indemnitor will have sole control of the defense and/or settlement thereof,
provided that the Indemnitee may participate in any such proceeding with counsel
of its choice at its own expense. The indemnity agreement in this Article 8 will
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the consent of the Indemnitor, which consent will not be
unreasonably withheld or delayed. The failure to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such action
will relieve such Indemnitor of any liability to the Indemnitee under this
Article 8 only to the extent such failure is adversely prejudicial to its
ability to defend such action. If the Indemnitor fails to provide defense of the
Claim or to diligently defend or settle the same, the Indemnitee may defend or
settle the Claim without prejudice to its rights to indemnification hereunder,
provided that the Indemnitee does so diligently and in good faith. The
Indemnitee may not enter into any settlement or agree to any stipulation that
would adversely affect the rights of the Indemnitor or impose any additional
obligation on the Indemnitor without the providing prior written notice to the
Indemnitor. The Indemnitee, its employees and agents, will cooperate fully with
the Indemnitor and its legal representatives and provide full information in the
investigation of any Claim, in order to be covered by this indemnification.





9. Confidentiality.





9.1 Confidential Information. Each party agrees to use commercially reasonable
efforts to prevent any disclosure of the Confidential Information of the other
party to any third parties by its agents or employees. Upon any termination of
this Agreement, any Confidential Information of a party that has been provided
to the other party will be returned upon written request.





9.2 Agreement Confidentiality. In the event any party proposes to issue any
press release or public announcement concerning any of the provisions of this
Agreement or the transactions contemplated hereby, such party will so advise the
other party hereto, and the parties will thereafter use their best efforts to
cause a mutually agreeable release or announcement to be issued. Neither party
will publicly disclose or divulge any provisions of this Agreement or the
transactions contemplated hereby without the other party’s written consent,
except as may be required by any regulatory authority or by applicable law or
regulation to confirm a party’s rights or obligations hereunder, and except for
communications to such party’s employees or customers, or to investors or
prospective investors, in each case subject to appropriate confidentiality
obligations.





10. Term; Termination.





10.1 Term. This Agreement will take effect as of the Effective Date and will
continue until the expiration of the last of the Patents to expire. Thereafter,
this Agreement will automatically extend for additional consecutive five (5)
year periods. Notwithstanding the foregoing, Eden may terminate this Agreement
at any time, with or without cause, provided a Failure of Supply is not then in
effect, by giving not less than thirty (30) days’ written notice to PHC.





10.2 Rights and Obligations on Termination. Upon termination of this Agreement,
the parties will have the following rights and obligations:





(a) termination of this Agreement will not release Eden from the obligation to
make payment of all amounts previously due and payable; and





(b) Eden may continue to sell any Products on hand in the H&G Market in the
Territory for a period of up to twelve (12) months after the effective date of
termination, subject to applicable Regulatory Approvals and provided any such
continued sale of the Products shall be subject to the terms of this Agreement
set forth at Sections 2.3, 3.1, 7, 8, 9, 11 and 12.





10.3 Remedies in the Event of Breach. Notwithstanding the terms of this Section
10, nothing in this Agreement will preclude either party from declaring the
other party to be in breach of its performance



--------------------------------------------------------------------------------





obligations under this Agreement if such party fails to cure any material breach
within thirty (30) days after notice thereof from the other party. Upon a
declaration of breach, (a) the non-breaching party may seek recovery of monetary
damages from the breaching party in a court of applicable jurisdiction; and (b)
if PHC is the non-breaching party, PHC may withhold delivery of any outstanding
Purchase Orders and otherwise suspend its performance under this Agreement
without liability until such breach is remedied by Eden. PHC’s failure to
fulfill any outstanding Purchase Orders or to supply Compositions to Eden, or
PHC’s suspension of its performance under this Agreement, due to Eden’s uncured
material breach shall not constitute a Failure of Supply.





11. Miscellaneous.





11.1 Relationship of the Parties. Each party is an independent contractor to the
other in the operation and administration of this Agreement. Nothing in this
Agreement will be construed as creating a partnership or joint venture between
the parties.





11.2 Compliance with Laws. PHC and Eden will each be responsible for compliance
with present and future applicable statutes, laws, ordinances and regulations of
national, federal, state and local governments in the Territory now or hereafter
in effect relating to all activities with respect to the Products and compliance
with this Agreement.





11.3 Governing Law and Compliance. This Agreement will be governed by the
internal substantive laws of the Commonwealth of Pennsylvania without respect to
its conflicts of law principles. The parties agree that the exclusive
jurisdiction and venue of any legal action arising out of this Agreement will be
the state or federal courts located in Pittsburgh, Pennsylvania, and each party
hereby submits itself to the exclusive jurisdiction and venue of those courts
for the purposes of such action. Notwithstanding the above, PHC, in its sole
discretion, may bring an action against Eden in any other court of competent
jurisdiction.





11.4 Assignment. Neither party will assign their rights or obligations under
this Agreement without the prior written consent of the other party, which
consent will not be unreasonably withheld or delayed; provided, however, that
either party may: (a) assign this Agreement in its entirety to a wholly owned
and controlled affiliate or an affiliate under common control and ownership; or
(b) assign this Agreement to a successor to all or substantially all of such
party’s business or assets by way of acquisition or merger, provided such
successor assumes and agrees to perform all of the obligations of the assignor
under this Agreement. Notwithstanding the foregoing, in the event PHC assigns
any part of its business or obligations in any manner that prevents Eden from
having adequate supply of or ability to purchase the Compositions, such event
will be deemed a Failure of Supply as of the effective date of such assignment
by PHC, and the provisions of Section 5 herein will apply.





11.5 Complete Agreement. This Agreement, and the Exhibits hereto, constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements whether written or oral
relating hereto.





11.6 Waiver, Amendment. The failure of either party to enforce at any time any
of the provisions of this Agreement will not, absent an express written waiver
signed by such party specifying the provision being waived, be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of the party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement will be
held to be a waiver of any other or subsequent breach. Any amendment to this
Agreement will be in writing and signed by both parties.





11.7 Notices. All notices or other communications to a party required or
permitted hereunder will be in writing and will be delivered personally or by
facsimile (receipt confirmed electronically) to such party (or, in the case of
an entity, to an executive officer of such party) or will be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:



--------------------------------------------------------------------------------




If to Eden, to:
11816 North Creek Parkway N.
Bothell, WA 98011

        if to PHC, to:
440 William Pitt Way
Pittsburg, PA 15238
 
 
           
 
Attn: Bradley S. Powell
Fax: 425-806-7400
Email: powellb@edenbio.com
           
Attn: John A. Brady
Fax: 412-826-5445
Email: jabrady@planthealthcare.com
 
with a copy to:
Perkins Coie LLP
1201 Third Avenue, Suite 4800
Seattle, WA 98101
Attn: Andrew Moore
Fax: 206-359-9649
Email: amoore@perkinscoie.com
           
with a copy to:
Buchanan Ingersoll & Rooney PC
One Oxford Centre, 20th Floor
301 Grant Street
Pittsburgh, PA 15219
Attn: Jeremiah G. Garvey
Fax: 412-562-1041
Email: jeremiah.garvey@bipc.com

 




Either party may change the above-specified recipient and/or mailing address by
notice to the other parties given in the manner herein prescribed. All notices
will be deemed given on the day when actually delivered as provided above (if
delivered personally or by telecopy) or on the day shown on the return receipt
(if delivered by mail or delivery service).





11.8 Expenses. Except as expressly provided herein, PHC and Eden will pay their
own expenses incident to this Agreement and the preparation for, and
consummation of, the transactions provided for herein.





11.9 Illegality; Severability. In case any provision of this Agreement is found
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.





11.10 Benefit. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto or their respective
successors or assigns, any rights, remedies, obligations or liabilities under or
by reason of this Agreement.





11.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed as original and all of which together
will constitute one instrument.





11.12 Execution of Further Documents. Each party agrees to execute and deliver
without further consideration any applications, licenses, assignments or other
documents, and to perform any other lawful acts as the other party may
reasonably require to fully secure or evidence the rights or interests herein.





12. Defined Terms.





12.1 “Claim(s)” means all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, interest or penalties and costs and
expenses of any nature, including, without limitation, disbursements, third
party costs, settlements and reasonable attorney fees.





12.2 “Composition(s)” means the chemical formulations identified at Exhibit A.





12.3 “Confidential Information” means any confidential, proprietary or trade
secret information, whether of a technical, business or other nature (including,
without limitation, information relating to regulatory submissions, technology,
software, products, services, designs, methodologies, business plans, finances,
marketing plans, customers, prospects or other affairs), disclosed in writing
and marked “Confidential” during the term of this Agreement or the term of the
Confidentiality Agreement by the Disclosing Party to the Receiving Party, or if
disclosed orally during either such term, is reduced to writing within the later
of thirty (30) days of such disclosure or thirty (30) days of the Effective
Date, excluding information that (a) was already in the possession of the
Receiving Party prior to its receipt from the Disclosing Party under this
Agreement or the Confidentiality Agreement (provided that the Receiving Party is
able to provide the Disclosing Party with reasonable documentary proof thereof);
(b)is or becomes part of the public domain by reason of acts not attributable to
the Receiving Party; (c) is or becomes available to the Receiving Party from a
source other than the Disclosing Party which source, to the best of the
Receiving Party’s knowledge, has rightfully obtained such information and has no
obligation of nondisclosure or confidentiality to the Disclosing Party with
respect thereto; (d) is made available by the



--------------------------------------------------------------------------------





Disclosing Party to a third party unaffiliated with the Disclosing Party on an
unrestricted basis; (e) is independently developed by the Receiving Party
completely without reference to any Confidential Information of the Disclosing
Party, as evidenced by the Receiving Party’s written records; or (f) has been or
must be publicly disclosed by reason of legal, accounting or regulatory
requirements beyond the reasonable control, and despite the reasonable efforts,
of the Receiving Party.





12.4 “EPA” means the United States Environmental Protection Agency or its
successors.





12.5 “Failure of Supply” means a failure of supply by PHC as defined at Section
5.





12.6 “Home and Garden Market” or “H&G Market” means sales (a) directly to the
general public; (b) to resellers or businesses that offer the Products to
retailers or to the general public; and (c) to businesses that incorporate the
Products into existing or new products to be sold to the general public,
provided such Product sales are for the purposes of the protection of plants and
seeds and the promotion of overall plant health. Eden will ensure that sales of
the Products in the H&G Market is limited to packaged products that contain less
than two (2) ounces of the Composition each.





12.7 “Intellectual Property” means letters patent and patent applications;
trademarks, service marks and registrations thereof and applications therefor;
copyrights and copyright registrations and applications; mask works and
registrations thereof and applications therefor; and all inventions,
discoveries, ideas, technology, know-how, trade secrets, trade dress, data,
information, processes, formulas, drawings and designs, licenses, computer
programs, software source code and object code, and all amendments,
modifications and improvements thereto that are proprietary to a party hereto
and for which such patent, trademark, copyright or mask work protections may
exist and/or may be sought and obtained.





12.8 “Licensed Intellectual Property” means, with respect to a Failure of
Supply, all Intellectual Property (excluding the Trademarks) and Regulatory
Approvals (to the extent they can be licensed or otherwise made available under
applicable law) used or held by PHC in connection with the manufacture or sale
of the Compositions at the time of such Failure of Supply.





12.9 “Patent(s)” means any U.S. or foreign patents or patent applications
relating to the Compositions held or acquired by PHC in connection with the
Asset Purchase Agreement, together with any continuation, counterpart,
divisional, issue, reissue, extension, renewal or reexamination of any of such
patents or applications.





12.10 “Product(s)” means the Products incorporating the Compositions that are
produced and sold by Eden as identified at Exhibit A.





12.11 “Product Liability Damages” means any liability, claim or expense,
including but not limited to reasonable attorneys’ fees and medical expenses,
arising in whole or in part out of claims of third parties for personal injury
or loss of or damage to property relating to or arising out of the use of the
Compositions or the Products, whether based on strict liability in tort,
negligent manufacture of product, or any other allegation of liability arising
directly from the design, testing, manufacture, packaging, labeling (including
instructions for use), or sale of the Compositions or the Products, but
excluding any liability, claim or expense based on contract (including, without
limitation, warranty).





12.12 “Purchase Order(s)” means any purchase order submitted by Eden and
accepted or required to be accepted by PHC in accordance with Article 3.6.





12.13 “Regulatory Approval” means any approval, permit, license or other
authorization that is required prior to the marketing or distribution of the
Compositions or the Products in any part of the Territory in accordance with
then prevailing laws and regulations.





12.14 “Second Source” means a second source for any Product selected and
qualified by Eden pursuant to Section 5.1.



--------------------------------------------------------------------------------




12.15 “Specifications” means the specifications for the Compositions as detailed
in the applicable EPA registrations.





12.16 “Term” means the period specified in Section 10.1.





12.17 “Territory” means all countries worldwide.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.



PHC:

        EDEN:
 
 
           

 
PLANT HEALTH CARE, INC.
           
EDEN BIOSCIENCE CORPORATION
 
           
 
By: /s/ Walter V. Bratkowski
           
By: /s/ Bradley S. Powell
Name: Walter V. Bratkowski
           
Name: Bradley S. Powell
Title: CFO and Treasurer
           
Title: President

 




Attachments: Exhibit A, Exhibit B



--------------------------------------------------------------------------------




EXHIBIT A





Products





Any current or future product sold in the H&G Market that incorporates the
Compositions





Compositions





HarpinEA





Harpinab





Any additional Harpin protein-based products that are available or developed for
sale





Trademarks





Messenger





Messenger





Harp-N-Tek



--------------------------------------------------------------------------------




EXHIBIT B





JURISDICTIONS WHERE REGULATORY APPROVAL EXISTS FOR DISTRIBUTION





US PRODUCTS





a. U.S. federal regulatory approvals held in the name of Eden Bioscience
Corporation:





i. US EPA Reg. No. 69834-2 (3% harpinEA)



ii.
  US EPA Reg. No. 69834-4 (1% harpinEA) — Turf & Ornamental Label—no commercial
products, no state registrations.


iii.
  US EPA Reg. No. 69834-5 (1% harpinab)


iv.
  US EPA Reg. No. 69834-6 (3% harpinEA) — me too registration for dried milk
seed treatment. No state registrations.


v.
  US EPA Reg. No. 80967-1-69834 (41% glyphosate) — Eden private label
distributor registration/subregistration from MEY Corporation.


b.
  U.S. federal regulatory applications currently pending at the EPA submitted in
the name of Eden Bioscience Corporation*:


i.
  US EPA File Symbol 69834-T (1% harpinab) — me too registration for seed
treatment dried milk formulation (EBC-353).


ii.
  US EPA File Symbol 69834-I (0.25% harpinab) — new product registration for
seed treatment dried milk formulation (EBC-354).


iii.
  US EPA File Symbol 69834-O (0.0125% harpinab + fertilizer) —EBC-280.


iv.
  US EPA File Symbol 69834-RN (0.1% harpinab + fertilizer) — EBC-281.


v.
  US EPA File Symbol 69834-RR (0.00125% harpinab + fertilizer) — EBC-282.


*
  Note: Items c. iii, iv and v. are combination pesticide-fertilizer products
that will require separate state registrations for both the pesticide and the
fertilizer


c.
  U.S. Fertilizer Products with Harp-N-TekTM — Registrations and/or Licenses
held by Eden Bioscience Corporation**


i.
  MightyPlantTM 18-18-18 plus micronutrients — Water Soluble All-Purpose Plant
Food


ii.
  MightyPlant CitruSSet 15-0-40 — Professional Water Soluble Fertilizer


iii.
  MightyPlant 9-15-30 — Professional Water Soluble Fertilizer


iv.
  MightyPlant 11-41-8 — Professional Water Soluble Fertilizer


**
  Note: Federal Registration is not required for fertilizer products in the US.
No pesticide claims are included on the MightyPlant labels and such products
only require state registration/license as a fertilizer


--------------------------------------------------------------------------------


d.
  U.S. state regulatory product label approvals for harpin AB:








        ProAct
(2lb 8oz)

--------------------------------------------------------------------------------

    Extend

--------------------------------------------------------------------------------

    E-Glyphosate
Plus CoPAck
(30 gal+1lb 4oz)

--------------------------------------------------------------------------------

    Messenger
STS (2 lb)

--------------------------------------------------------------------------------

    N-Hibit (CST)
(15 oz)

--------------------------------------------------------------------------------

    N-Hibit (hopper box)
(12oz)

--------------------------------------------------------------------------------

US EPA
           
Approved

   
Approved

   
Approved

   
Approved
   
Approved

   
Approved

Alabama
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Alaska
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Arizona
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Arkansas
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

California
           
Not Submitted

   
Not Submitted
   
Not Submitted
   
Limited
   
Not Submitted
   
Not Submitted
Colorado
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Connecticut
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Delaware
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Florida
           
Approved

   
Approved
   
Not Submitted
   
Approved
   
Approved

   
Approved

Georgia
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Hawaii
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Idaho
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Illinois
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Indiana
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Iowa
           
Approved
   
Not Submitted
   
Approved

   
Approved
   
Approved

   
Approved

Kansas
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Kentucky
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Louisiana
           
Approved
   
Not Submitted
   
Approved

   
Approved
   
Approved

   
Approved

Maine
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Maryland
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Massachusetts
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Michigan
           
Approved
   
Not Submitted
   
Approved

   
Approved
   
Approved

   
Approved

Minnesota
           
Approved
   
Not Submitted
   
Approved

   
Approved
   
Approved

   
Approved

Mississippi
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Missouri
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Montana
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Nebraska
           
Approved
   
Not Submitted
   
Approved

   
Approved
   
Approved

   
Approved

Nevada
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
New Hampshire
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
New Jersey
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
New Mexico
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

New York
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

North Carolina
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

North Dakota
           
Approved
   
Not Submitted
   
Approved

   
Approved
   
Approved

   
Approved

Ohio
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Oklahoma
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Oregon
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Pennsylvania
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Rhode Island
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
South Carolina
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

South Dakota
           
Approved
   
Not Submitted
   
Approved

   
Approved
   
Approved

   
Approved

Tennessee
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Texas
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved

   
Approved

Utah
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Vermont
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Virginia
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved
   
Approved
Washington
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
West Virginia
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Wisconsin
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Approved
   
Approved
Wyoming
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Washington DC
           
Approved
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted
Puerto Rico
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Approved
   
Not Submitted
   
Not Submitted

 


--------------------------------------------------------------------------------


e.
  State regulatory approvals for MightyPlant products with Harp-N-Tek and for
employ***








        MightyPlant
(AG)

--------------------------------------------------------------------------------

    MightyPlant
(AG)

--------------------------------------------------------------------------------

    MightyPlant
(AG)

--------------------------------------------------------------------------------

    MightyPlant
(AG)

--------------------------------------------------------------------------------

    Employ

--------------------------------------------------------------------------------

        18-18-18 (25 lb)
      15-0-40 (25 lb)
      11-41-8 (25 lb)
      9-15-30 (25 lb)
      (5oz)
 
US EPA
           
Not Regulated
   
Not Regulated
   
Not Regulated
   
Not Regulated
   
Not Regulated
Alabama
           
Approved
   
Approved
   
Not Submitted
   
Not Submitted
   
Not Regulated
Alaska
           
Not Regulated
   
Not Regulated
   
Not Regulated
   
Not Regulated
   
Not Regulated
Arizona
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Arkansas
           
Approved
   
Approved
   
Not Submitted
   
Not Submitted
   
Not Approved
California
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Colorado
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Connecticut
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Approved
Delaware
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Florida
           
Approved
   
Approved
   
Approved
   
Approved
   
Not Regulated
Georgia
           
Approved
   
Approved
   
Not Submitted
   
Not Submitted
   
Not Regulated
Hawaii
           
Not Regulated
   
Not Regulated
   
Not Regulated
   
Not Regulated
   
Not Approved
Idaho
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Illinois
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Indiana
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Iowa
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Kansas
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Kentucky
           
Not Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Louisiana
           
Approved
   
Approved
   
Not Submitted
   
Not Submitted
   
Not Regulated
Maine
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Approved
Maryland
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Massachusetts
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Michigan
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Minnesota
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Mississippi
           
Approved
   
Approved
   
Not Submitted
   
Not Submitted
   
Not Approved
Missouri
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Montana
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Nebraska
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Nevada
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
New Hampshire
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
New Jersey
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
New Mexico
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
New York
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
North Carolina
           
Approved
   
Approved
   
Not Submitted
   
Not Submitted
   
Not Regulated
North Dakota
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Ohio
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Oklahoma
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Oregon
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Pennsylvania
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Rhode Island
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
South Carolina
           
Approved
   
Approved
   
Not Submitted
   
Not Submitted
   
Approved
South Dakota
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Tennessee
           
Approved
   
Approved
   
Not Submitted
   
Not Submitted
   
Not Regulated
Texas
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Utah
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Vermont
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Virginia
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Washington
           
Not Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
West Virginia
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Wisconsin
           
Approved
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved
Wyoming
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Regulated
Washington DC
           
Not Regulated
   
Not Regulated
   
Not Regulated
   
Not Regulated
   
Not Regulated
Puerto Rico
           
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Submitted
   
Not Approved

 

***
  Note: employTM Non-Plantfood Product is labeled for enhancement of nutrient
uptake when applied as a tank mix with foliar nutritional products. employ is
not subject to EPA registration and many states do not regulate products with
such claims


--------------------------------------------------------------------------------




INTERNATIONAL PRODUCT APPROVALS





f. International regulatory approvals for harpin EA:





3% harpinEA product is approved for use in several foreign countries on a
variety of crops. This material is regulated as a pesticide in some countries,
elsewhere it is designated a PGR, Plant Strengthener, or Biostimulant, etc. and
in some countries it is not regulated. See regulatory approval table below for
list of countries.



g.
  International regulatory approvals for harpinab:




1% harpinab; product is approved for use in Germany as a Plant Strengthener on
all crops.





h. International regulatory applications currently being sought for harpinab :





1% harpinab product is pending for use in Spain as a fertilizer on all crops





International Approvals:









4. Country

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Status (Registrant)

--------------------------------------------------------------------------------

USA (including Puerto Rico)
           
Registered (Eden)
Mexico
           
Registered (Eden Bioscience Mexico)
China
           
Approved, pending for the certificate
Guatamala
           
Registered (DuWest)
Honduras
           
Registered (DuWest)
Panama
           
Registered (Eden)
Costa Rica
           
Registered (DuWest)
El Salvador
           
Registered (DuWest)
Ecuador
           
Registered (UAP)
Germany
           
Approved (Eden)
Morocco
           
Considered as fertilizer; exempt from registration
Lesotho, Rwanda, Swaziland, Tanzania, Uganda,
           
Not subject to registration
Egypt
           
Registered (AMC — Agricultural Materials
Company holds license for trading)
Kuwait, Jordan, Oman, Quatar,
           
Can be sold on the basis of the final US EPA registration certificate
United Arab Emirates
           
Registered (Eden listed as producer and AMC is listed as importer)
Spain
           
Registered (Eden Bioscience Europe SARL)
Cyprus
           
Registered (Manufacturer Eden Bioscience; applicant: E.H. Alevras & Sons
Agricultural House Ltd); registration expires in November 2007

--------------------------------------------------------------------------------


4. Country

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Status (Registrant)

--------------------------------------------------------------------------------

Finland
           
Exempt From Registration
Nicaragua
           
Registered (Eden)
Turkey
           
Registered (Agricultural Materials
Company -Turkey)
Greece
           
Exempt from registration
Columbia
           
Registered (Clavio Benitez Ltd.; to be transferred to Agro S.A.))
South Africa
           
Not toxic; no registration needed (info from Dany Sapsford)

 




ProAct International registration status—Germany (Eden)



--------------------------------------------------------------------------------